Case 1:21-cv-00230-HYJ-PJG ECF No. 1-5, PageID.47 Filed 03/10/21 Page 1 of 3



                            Exhibit E
           Case 1:21-cv-00230-HYJ-PJG ECF No. 1-5, PageID.48 Filed 03/10/21 Page 2 of 3




From:                   Info@Microcan.co.uk
Sent:                   Friday, February 5, 2021 3:08 PM
To:                     Kim C. Johnson
Subject:                RE: Our Client: Microcanner, LLC - Our file no.: 5831.00001



OK thanks for this.
Please can you ask microcanner what they would like us to be called. If I was Microcanner at the moment I'd be
flattered right now.

The machines will still be sold in the US regardless of the name.

Warren



Sent from my Galaxy




-------- Original message --------
From: "Kim C. Johnson" <Kim@uslegalteam.com>
Date: 05/02/2021 7:47 pm (GMT+00:00)
To: Info@Microcan.co.uk
Cc: "Mark F. Warzecha" <MFW@uslegalteam.com>
Subject: Our Client: Microcanner, LLC - Our file no.: 5831.00001

Mr. Stanley,

Please see the attached correspondence from Attorney Mark F. Warzecha.

Sincerely,
Kim




Kim C. Johnson, Legal Assistant to Mark Warzecha
1990 W. New Haven Ave.
Second Floor
Melbourne, Florida 32904
(321) 255-2332
(321) 255-2351 fax




NOTICE: This message and any attachments are solely for the use
of the intended recipient. They may contain privileged and/or
                                                                  1
           Case 1:21-cv-00230-HYJ-PJG ECF No. 1-5, PageID.49 Filed 03/10/21 Page 3 of 3
confidential information, attorney work product, or other information
protected from disclosure. If you are not an intended recipient, you
are hereby notified that you received this email in error. Any review,
dissemination, distribution or copying of this email and any
attachment is strictly prohibited. If you are not the intended recipient
of this email, please contact Widerman Malek at the above-
referenced number, and delete the message and any attachment
from your system. Thank you.




                                                                           2
